Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 1 of 13 Page ID #:76




 1   John K. McKasson, Bar No. 138194
     johnm@mckassonklein.com
 2   Maria del Rocio Ashby, Bar No. 206282
 3   mrashby@mckassonklein.com
     McKASSON & KLEIN LLP
 4   2211 Michelson Drive, Suite 320
     Irvine, California 92612
 5   Telephone: (949) 724-0200
 6   Facsimile: (949) 724-0201
     Attorneys for Plaintiff
 7
     MARKET PLACE SOLUTIONS, LLC
 8
     Guy Ruttenberg, Bar No. 207937
 9   guy@ruttenbergiplaw.com
     Michael Eshaghian, Bar No. 300869
10
     mike@ruttenbergiplaw.com
11   RUTTENBERG IP LAW,
     A Professional Corporation
12   1801 Century Park East, Suite 1920
     Los Angeles, CA 90067
13   Telephone: (310) 627-2270
14   Facsimile: (310) 627-2260
     Attorneys for Defendant
15
     SUTRA BEAUTY, INC.
16
                          UNITED STATES DISTRICT COURT
17
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
18

19
     MARKET PLACE SOLUTIONS, LLC, )           Case No.: 2:18-cv-07608-JFW (SSx)
     a Wyoming corporation,            )
                                       )      Honorable John F. Walter
20                                     )
        Plaintiff,                     )      JOINT RULE 26(f) REPORT
21                                     )
                                       )
22      vs.                            )
                                       )      Scheduling Conference
23                                            Date: Feb. 11, 2019
     SUTRA BEAUTY, INC., a California ))      Time: 1:15 p.m.
24   corporation; and DOES 1-10,       )      Courtroom: 7A
                                       )
25                                     )
        Defendants.                    )
26                                     )
27
                                             -1-
28                                                                       Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 2 of 13 Page ID #:77




 1         Plaintiff MARKET PLACE SOLUTIONS, LLC (“Plaintiff”) and defendant
 2   SUTRA BEAUTY, INC. (“Defendant”) hereby submit their Joint Report pursuant to
 3   Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule 26-1 and this Court’s
 4   December 11, 2019 Order [ECF 13], as follows:
 5      1. SUBJECT MATTER JURISDICTION
 6         All parties have been served, and there are no issues regarding personal
 7   jurisdiction or venue.
 8         Plaintiff: This trademark infringement action arises under the Lanham Act, 15
 9   U.S.C. §1051 et seq. and trademark laws of the State of California; this Court has
10   subject matter jurisdiction over the claims asserted by Plaintiff pursuant to 15 U.S.C.
11   §1121 and 28 U.S.C. 1331 and 1338(a).
12         Defendant: Defendant is investigating potential standing issues.
13      2. STATEMENT OF PRINCIPAL FACTUAL ISSUES IN DISPUTE
14         Plaintiff: Plaintiff owns the trademark SULTRA (“SULTRA Mark”), which
15   has been in continuous use since at least 2008 to market, sell and advertise luxury
16   hair curling irons, straightening irons and hair dryers throughout the United States.
17   The USPTO registered the SULTRA Mark on September 21, 2010 (U.S. Reg.
18   3,850,819). Popularity and sales of irons and other SULTRA Mark tools increased
19   quickly after introduction due to industry awards, extensive advertising and print and
20   TV exposure, and by 2012 sales were in excess of $9 million.
21         Plaintiff alleges Defendant is using the confusingly similar marks SUTRA and
22   SUTRA BEAUTY (“SUTRA Marks”) to sell similar looking flat irons and other hair
23   tools of a lower quality. Plaintiff believes that Defendant adopted the SUTRA Marks
24   to deliberately deceive the public and sell similar but lower quality hair styling tools
25   to the same target customers and channels.
26         Defendant’s primary defense is that laches applies and they are thus allowed to
27
                                               -2-
28                                                                          Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 3 of 13 Page ID #:78




 1   continue to deceive consumers into buying their lower quality products. Defendants
 2   argue Plaintiff knew or should have known about the infringing SUTRA Marks for
 3   more than four years. Plaintiff’s dispute this contention and notes that it filed suit: a)
 4   less than four-years after receiving a detailed consumer complaint claiming to have
 5   been “duped” into buying a SUTRA product, and b) less four-years from sending a
 6   cease and desist letter to Defendant. Defendant has not yet revealed when it first
 7   began selling flat irons and similar devices under the SUTRA Marks.
 8         Plaintiff also notes that assuming laches applies (which is disputed), the legal
 9   effect would be to give rise to a presumption of laches that Plaintiff would have to
10   overcome. Further still, if laches applied, Plaintiff contends the Court can still issue
11   injunctive relief if Defendant’s use of the SUTRA Marks was a deliberate and
12   continued attempt to pass off its goods as those of Plaintiff’s and thereby deceive
13   consumers. Plaintiff believes discovery will show Defendant was misleading the
14   public with untrue statements about who they are and when they first used the
15   SUTRA Marks (contrary to statements in its USPTO applications filed February
16   2015 and May 2017).
17         Defendant:     Defendant obtained its own trademark registrations for the
18   SUTRA Mark (Reg. No. 5,279,174) and the SUTRA BEAUTY Mark (Reg. No.
19   5,500,549) (collectively, the Sutra Marks”). Defendant has been advertising and
20   selling products with the Sutra Marks for many years. Plaintiff and its predecessor-
21   in-interest have known about Defendant’s Sutra Marks and its commercial activities
22   for more than four years (i.e., beyond the laches period). Indeed, Plaintiff alleges (in
23   its Complaint ¶ 22) that its predecessor-in-interest sent a cease-and-desist letter to
24   Defendant in 2014, and yet Plaintiff and its predecessor-in-interest took no further
25   action until late 2018 when it brought this litigation out of the blue. Indeed, it
26   appears Plaintiff purchased the SULTRA Mark from its predecessor-in-interest with
27
                                                -3-
28                                                                            Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 4 of 13 Page ID #:79




 1   full knowledge of Defendant and its activities.
 2            Additionally, Defendant’s Sutra Marks and commercial activities include a
 3   logo that bears no resemblance to Plaintiff’s SULTRA Mark. Defendant and its
 4   commercial activities have not confused or misled consumers into believing that its
 5   products are associated with Plaintiff or its goodwill. On the contrary, it appears that
 6   Plaintiff is trying to confuse consumers—including by advertising that uses
 7   Defendant’s name (“Sutra”).       Defendants are investigating counterclaims against
 8   Plaintiff for its infringement.
 9            Moreover, Plaintiff’s SULTRA Mark may not have been in continuous use
10   since 2008, and Plaintiff may not properly own the SULTRA Mark due to defects in
11   the trademark assignment from Plaintiff’s predecessor-in-interest to Plaintiff.
12   Further, Plaintiff’s trademark rights may be limited in other ways.          Defendants
13   continue to investigate these facts.
14            In any event, there is no merit to Plaintiff’s lawsuit. Defendant has invested
15   extensive resources over many years in developing its own brand. Plaintiff has
16   known about these activities for years and took no action—because there is no harm
17   to Plaintiff and/or because Plaintiff decided not to enforce its mark. Having waited
18   so long (and beyond the laches period), Plaintiff is not in a position to obtain an
19   injunction.
20            Defendant received Plaintiff’s contentions 22 minutes before the filing
21   deadline and has not had a chance to fully address Plaintiff’s arguments. In any case,
22   there is no basis for Plaintiff’s contention that Defendant somehow acted willfully in
23   allegedly deceiving consumers. Moreover, laches is not the only defense in this case,
24   but is the most obvious one, and it is highly likely that the presumption of laches will
25   apply.
26      3. DISPUTED POINTS OF LAW
27
                                                -4-
28                                                                          Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 5 of 13 Page ID #:80




 1         Plaintiff: Whether by its use of the SUTRA Marks Defendant engaged in
 2   trademark infringement under the Lanham Act, 15 U.S.C. §1114; unfair
 3   competition/false designation of origin under the Lanham Act, 15 U.S.C. §1125(a);
 4   and unfair competition and false advertising under Cal Bus. & Prof. Code §17200
 5   and 17500 et seq. As to Defendant’s laches and other equitable defenses: when
 6   Defendant became aware of Plaintiff’s SULTRA Mark; manner in which Defendant
 7   has used the SUTRA Marks, i.e., whether Defendant engaged in deliberate and
 8   continued attempt to pass off its goods as those of Plaintiff’s; whether Defendant
 9   intended to deliberately deceive and confuse consumers.
10         Defendant: Disputed points of law include:
11          Whether Plaintiff’s claims are barred by the doctrines of equitable estoppel,
12            waiver, acquiescence, laches, or the applicable statute of limitations;
13          Whether injunctive relief should be denied;
14          Whether Plaintiff is the rightful owner of the SULTRA Mark with standing
15            to assert its claims;
16          Where Plaintiff’s marks are geographically or otherwise limited;
17          Whether the SULTRA Mark is incontestable under 15 U.S.C. § 1065;
18          Whether there is any legal basis for asserting Plaintiff’s claims.
19      4. PRIOR, PENDING AND ANTICIPATED MOTIONS
20         Plaintiff: Plaintiff does not anticipate any motions at this time, but will be in a
21   better position to determine if a motion for partial summary judgment or summary
22   judgment is warranted as discovery progresses.
23         Defendant: Defendant is considering moving to bifurcate the case (including
24   discovery and trial) to first try its laches and related defenses (see item 17, below).
25   Defendant also expects to move for summary judgment regarding certain issues, but
26   will be in a better position to determine if such motions are warranted as discovery
27
                                               -5-
28                                                                           Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 6 of 13 Page ID #:81




 1   progresses.
 2      5. ADDITIONAL PARTIES, CLAIMS AND DEFENSES
 3      Plaintiff: No additional parties, claims or amendment to the pleadings is
 4   anticipated at this time, but Plaintiff reserves the right to seek leave to amend if
 5   warranted by discovery and/or facts that may develop.
 6      Defendant: Defendant is investigating counterclaims and additional affirmative
 7   defenses, and expects to amend its Answer.
 8      6. INITIAL DISCLOSURES
 9      The parties agree that no changes should be made to the form or requirement for
10   disclosures under Rule 26(a). The parties will exchange Rule 26(a) initial disclosures
11   on or by February 7, 2019.
12      7. DISCOVERY/RULE 26(f) PLAN FOR DISCOVERY
13         a. Status
14      Plaintiff: Discovery has not commenced (pursuant to a court-approved stipulation
15   extending time to respond Defendant just filed its answer on January 18, 2019). It is
16   anticipated that written discovery and requests for production of documents will be
17   exchanged by the date of the Scheduling Conference or shortly thereafter, and any
18   depositions will be scheduled within 120 days thereafter.
19         Defendant: As a preliminary matter, Defendants have sought information from
20   Plaintiff as to the facts surrounding Plaintiff’s first knowledge of infringement.
21   Given on-going settlement discussions, Defendant has been trying to obtain this
22   discovery informally, but Plaintiff has not been forthcoming.
23         b. Scope of Discovery
24         The parties agree the methods of discovery will include: (i) written discovery
25   (interrogatories, requests for admissions, requests for production of documents and
26   third-party document subpoenas); (ii) oral depositions of employees and/or agents of
27
                                              -6-
28                                                                        Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 7 of 13 Page ID #:82




 1
     the parties, Rule 30(b)(6) persons most knowledgeable and relevant third-party
 2
     witnesses. The parties agree to work out mutually acceptable deposition schedules.
 3
           Plaintiff: As to scope of discovery, Plaintiff anticipates discovery as detailed
 4
     above regarding the claims made in the Complaint, to include defendant’s use of the
 5
     mark; likelihood of confusion/mistake/deception as to origin of Defendant’s products
 6
     and/or affiliation with Plaintiff and Plaintiff’s products; Defendant’s commercial
 7
     advertising/promotion as to origin of Defendant’s products. As to laches and other
 8
     equitable defenses, discovery regarding when Defendant became aware of Plaintiff’s
 9
     SULTRA Mark; manner in which Defendant has used the SUTRA Marks, i.e.,
10
     whether Defendant engaged in deliberate/continued attempt to pass off its goods as
11
     those of Plaintiff; whether Defendant intended to deliberately confuse consumers.
12
           Defendant: Defendant anticipates discovery to include: discovery as to
13
     Plaintiff’s standing to assert its claims; Plaintiff’s acquisition of the Sultra Mark from
14
     its predecessor-in-interest and the terms of any agreement for the same; Plaintiff and
15
     its predecessor-in-interest’s first knowledge of Sutra and/or the Sutra Marks; actions
16
     or inaction by Plaintiff and its predecessor-in-interest since their knowledge of
17
     Defendant and/or its Sutra Marks; Plaintiff’s use of its own asserted mark; Plaintiff’s
18
     use of Defendant’s Sutra Marks, including Plaintiff’s attempts to create confusion by
19
     using Defendant’s Sutra Marks in Plaintiff’s advertising; the lack of likelihood of
20
     confusion, mistake, and deception as to origin of Defendant’s products and/or
21
     affiliation with Plaintiff and Plaintiff’s products; and other equitable factors
22
     precluding injunctive relief .
23
           c. Electronically Stored Information
24
           The parties are considering a joint protocol that governs the preservation and
25
     production of ESI in this case.
26
           d. Privilege
27
                                                -7-
28                                                                            Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 8 of 13 Page ID #:83




 1
           The parties agree to use the procedures in Rule 26(b)(5) for claims of privilege
 2
     or subject to protection as trial preparation material. In addition, the parties anticipate
 3
     that a protective/confidentially order will be required to protect proprietary and/or
 4
     confidential business information.
 5
           e. Changes in Discovery Limitations
 6
           The parties do not request changes in the discovery limitations imposed under
 7
     the Federal Rules of Civil Procedure or by local rule, except that Defendant may seek
 8
     bifurcation (which Plaintiff opposes) as described below.
 9
        8. RELATED CASES
10
           No related cases or proceedings are pending before another judge of this court
11
     or before another court or administrative body.
12
        9. RELIEF SOUGHT
13
           Plaintiff: seeks to enjoin Defendant from all infringing conduct relating
14
     Defendant’s SUTRA Mark; an order directing Defendant to file with the Court and
15
     serve on Plaintiff’s counsel a report in writing and under oath setting forth in detail
16
     the manner and form in which Defendant has complied with the injunction; an order
17
     that Defendant correct any erroneous impression persons may have derived
18
     concerning the nature, characteristics or qualities of Defendant’s products and
19
     association/connection with Plaintiff and products bearing the SULTRA Mark; an
20
     order finding Defendant infringed the SULTRA Mark’s federal registration and
21
     created a false designation of origin under the Lanham Act, and unfairly competed
22
     against Plaintiff under California law; and that Plaintiff be awarded its costs,
23
     attorney’s fees and expenses incurred in this action.
24
           Defendant: Defendant seeks an order that Plaintiff take nothing by way of its
25
     Complaint; that the Complaint be dismissed in its entirety with prejudice; that
26
     Defendant be awarded the cost of suit and attorneys’ fees; and for such other relief as
27
                                                 -8-
28                                                                            Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 9 of 13 Page ID #:84




 1   the Court deems just and proper.
 2      10.CERTIFICATION OF INTERESTED PARTIES
 3      The parties have filed the “Certification as to Interested Parties or Persons”
 4   required by the Local Rules, identifying the following:
 5      Plaintiff:
 6        Market Place Solutions LLC, a Wyoming                 Plaintiff
 7        corporation
 8        Dana Story, individual                                Prior connection to mark
 9        Sultra Corporation, a California corporation          Prior connection to mark
10      Defendant:
11        Market Place Solutions LLC                            Plaintiff
12        Sutra Beauty, Inc.                                    Defendant
13      11.DISCOVERY, MOTION & TRIAL DATES
14         While the parties disagree on whether this case should be bifurcated (see item
15   17, below), the parties agree on the following dates should the Court decide against
16   bifurcation to permit sufficient lead-time for settlement efforts currently underway
17   (see item 13, below):
18         Last day for amending the pleadings: October 4, 2019;
19         Last day for fact discovery: March 6, 2020;
20         Last day for expert disclosures: April 6, 2020;
21         Last day for expert rebuttal reports: May 4, 2020;
22         Last day for expert reply reports: May 25, 2020;
23         Last day for expert discovery: July 1, 2020;
24         Last day for hearing dispositive motions: August 17, 2020;
25         Pretrial disclosures exchanged on or by: September 17, 2020;
26         Final pre-trial conference: October 1, 2020;
27
                                              -9-
28                                                                          Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 10 of 13 Page ID #:85




  1         Trial: October 22, 2020.
  2         Defendant: Defendant will likely seek a bifurcated litigation (see item 17,
  3   below).     Without affecting the dates identified above, Defendant proposes the
  4   following dates for issues relating to Defendant’s affirmative defenses and Plaintiff’s
  5   standing:
  6         Last day for discovery: October 4, 2019;
  7         Last day for hearing dispositive motions: November 4, 2019;
  8         Pretrial disclosures exchanged on or by: December 4, 2019;
  9         Final pre-trial conference: December 18, 2019;
 10         Bench Trial: January 13, 2020.
 11      12.TRIAL
 12         The parties estimate 4-5 days for the final trial. In the event the Court adopts
 13   Defendant’s proposed bifurcation (which Plaintiff opposes), the parties estimate the
 14   first bench trial would last 2-3 days, and the second (final) trial would last 3-4 days.
 15         Plaintiff reserves judgment as to whether trial(s) will be a bench or jury trial,
 16   pending further analysis of that issue and of any counterclaim or additional defenses
 17   asserted in Defendant’s potential amended answer.
 18      13.SETTLEMENT/ADR PROCEDURE SELECTION
 19         The parties are currently engaged in meaningful settlement discussions and
 20   conceptual settlement points are being exchanged. The parties shall take it upon
 21   themselves to actively continue settlement discussions and attempt to resolve all
 22   issues short of trial. If unable to settle the matter the parties agree to participate in
 23   mediation before a neutral selected from the Court’s Mediation Panel (ADR
 24   Procedure 2) pursuant to L.R. 16-15.4.
 25      14.COMPLEX CASE
 26         The parties agree this is not a Complex Case and the procedures in the Manual
 27
                                                 -10-
 28                                                                            Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 11 of 13 Page ID #:86




  1   for Complex Litigation are not required in this case.
  2      15.DISPOSITIVE MOTIONS
  3         Plaintiff: Plaintiff will be in a better position to determine if a motion for
  4   partial summary judgment or summary judgment is warranted as discovery
  5   progresses.
  6         Defendant: Defendant expects to move for summary judgment regarding
  7   certain issues, but will be in a better position to determine if such motions are
  8   warranted as discovery progresses. Defendant may also move to dismiss the case for
  9   lack of standing, pending discovery on that issue.
 10      16.UNUSUAL LEGAL ISSUES
 11         The parties agree that the case does not present unusual legal issues.
 12      17.SEVERANCE, BIFURCATION OR OTHER ORDERING OF PROOF
 13         The parties disagree regarding whether this case should be bifurcated. The
 14   parties seek guidance from the Court regarding the preferred vehicle for presenting
 15   this issue before the Court.
 16         Plaintiff: Defendant requests bifurcation primarily based on its contention that
 17   laches would be case-dispositive. In addition to disputing that laches applies, Plaintiff
 18   disagrees that bifurcating this case pursuant to Fed. R. Civ. P. 42(b) into two phases
 19   would best serve judicial efficiency. Plaintiff is not seeking monetary damages,
 20   which narrows the issues on the complaint to the validity of Plaintiff’s mark and

 21   likelihood of confusion. Fact discovery on Plaintiff’s infringement claims will largely

 22   overlap with discovery key to Defendant’s laches defense; namely, when Defendant

 23   became aware of Plaintiff’s SULTRA Mark, circumstances surrounding Defendant’s

 24   adoption of the SUTRA Marks; manner in which Defendant has used the SUTRA

 25
      Marks, i.e., whether Defendant engaged in deliberate and continued attempt to pass

 26
      off its goods as those of Plaintiff’s, or intended to deliberately deceive and confuse
      consumers. As noted earlier, Plaintiff contends that if the evidence shows Defendant
 27
                                                -11-
 28                                                                           Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 12 of 13 Page ID #:87




  1   deliberately elected to pass of its goods as those of Plaintiff in an effort to confuse or
  2   deceive consumers, the Court can issue injunctive relief even if laches applies.
  3         Defendant: Defendant believes that bifurcating this case pursuant to Fed. R.
  4   Civ. P. 42(b) into two phases would best serve judicial efficiency. The first phase
  5   would focus on laches and related defenses that arise out of a common set of facts.
  6   Given Plaintiff’s long delay (over four years), there is a presumption of laches here
  7   that would bar all recovery sought by Plaintiff. Defendants are also open to including
  8   other threshold issues (such as standing) as part of this phase. Laches would be
  9   decided by the Court.       Determining this defense (which is likely to be case-
 10   dispositive) would greatly conserve resources, as it would obviate the need for costly
 11   fact and expert discovery and other liability issues. Indeed, expert disclosures would
 12   be unnecessary if this defense resolved the litigation.          Addressing the laches

 13   questions first—in a relatively short amount of time—would also greatly facilitate

 14   settlement between the parties.

 15         Defendant received Plaintiff’s contentions 22 minutes before the filing

 16   deadline and has not had a chance to fully address Plaintiff’s arguments. In any case,

 17
      there is no basis for Plaintiff’s contention that Defendant somehow acted willfully in

 18
      allegedly deceiving consumers.
         18.ECF ACKNOWLEDGMENT
 19
            Undersigned lead trial counsel confirm they are each registered as an “ECF
 20
      user” with the email address of record listed in the caption page.
 21

 22
                                              Respectfully submitted,
 23

 24
      Dated: January 28, 2019                 /s/ John K. McKasson
 25
                                              John K. McKasson (lead trial counsel)
 26                                           Maria del Rocio Ashby
                                              MCKASSON & KLEIN LLP
 27
                                                 -12-
 28                                                                            Joint Rule 26(f) Report
Case 2:18-cv-07608-JFW-SS Document 20 Filed 01/28/19 Page 13 of 13 Page ID #:88




  1                                     Attorneys for Plaintiff MARKET PLACE
                                        SOLUTIONS, LLC
  2

  3
      Dated: January 28, 2019           /s/ Guy Ruttenberg___
  4                                     Guy Ruttenberg (lead trial counsel)
  5                                     Michael Eshaghian
                                        RUTTENBERG IP LAW, A
  6                                     PROFESSIONAL CORPORATION
                                        Attorneys for Defendant
  7                                     SUTRA BEAUTY, INC.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                           -13-
 28                                                                  Joint Rule 26(f) Report
